[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-16226                ELEVENTH CIRCUIT
                                                              JUNE 9, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 92-00112-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARVIN T. BROOKS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                                (June 9, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     On December 17, 1992, appellant, having been found guilty by a jury on two
counts of a three-count indictment, i.e., aggravated sexual assault and entering a

dwelling with intent to commit aggravated sexual abuse, was sentenced to

concurrent prison terms of 168 months and a five-year term of supervised release.

In June 2007, while on supervised release, his probation officer petitioned the court

to revoke his release on five grounds. He admitted the grounds, and the district

court sentenced him to prison for twelve months, followed by two years of

supervised release.

      In August 2008, appellant having served his prison term, the probation

officer again petitioned the court to revoke supervised release, citing two

violations: appellant left the judicial district and committed the offenses of felony

shoplifting and possession of a firearm by a convicted felon. The district court

revoked the supervised release and determined that the Guidelines sentence range

called for a prison term of eight to fourteen months. Due to appellant’s continued

failure to abide by the terms of supervised release and to protect the public, the

court concluded that such sentence range was inadequate and sentenced appellant

to a prison term of forty-eight months. He now appeals the sentence.

      Appellant contends that the sentence is unreasonable in light of the

sentencing factors of 18 U.S.C. § 3553(a), that it was greater than necessary to

achieve the § 3553(a) objectives. He also contends that a lower sentence would



                                           2
suffice to protect the public and that the sentence he received should be reserved

for the most serious conduct.

      Section 3583(e)(3) of Title 19 provides that a district court may impose a

sentence of imprisonment for a violation of supervised release after considering the

factors set forth in § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7). 18

U.S.C.§ 3583(e)(3). These factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need for the sentence imposed
      . . . to promote respect for the law, and to provide just punishment for
      the offense; (B) to afford adequate deterrence to criminal conduct; (C)
      to protect the public from further crimes of the defendant; and (D) to
      provide the defendant with needed . . . [treatment] . . . ; (4) the kinds
      of sentence and the sentencing range . . . ; (5) any pertinent policy
      statement . . . (6) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (7) the need to provide restitution to any victims
      of the offense.

18 U.S.C. § 3553(a).

      The district court must impose a sentence that is both procedurally and

substantively reasonable. Gall v. United States, 552 U.S. ___, 128 S.Ct. 586, 597,

169 L.Ed.2d 445 (2007). Appellant does not challenge the procedural

reasonableness of his sentence, and his argument that his sentence is not reasonable

is meritless. The district court carefully considered each of the § 3553(a) factors,

and concluded that the need for a sentence to protect the public was paramount. In



                                           3
light of appellant’s inability to obey the law while on supervised release, we cannot

quarrel with the court’s decision regarding that need.

      AFFIRMED.




                                          4